Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-7, 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 13-15, a transmitter emitting signals with period patterns on “closely adjacent frequencies” (in claim 13), “a frequency that is set far apart” (in claim 14) and “to separate closely-spaced frequencies and/or frequencies that are far apart” are unclear because there is no clear definition about what is considered as closely or far apart. In communications, there is only one way to define far/closely unless a guard band is defined far and a performance criteria is set clear at the same time.
Similarly, dependent claims 5-7, 9-12 do not include any claim limitation to overcome the 112 2nd rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-2, 5-7, 13-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Edge (20150365790).
Regarding claims 1, 13, Edge discloses a device and method (method includes establishing, at a positioning beacon, a wireless backhaul connection to a communication network, Abstract) for determining position of measurement objects with a mobile station and a receiver, the device comprising:
at least four reference objects (eNodeB plus UEs, Fig. 2) each equipped with a base station (eNodeB beacon, paragraph 0054) having a synchronizer configured to synchronize (PDG 235 may also provide IP connectivity to an eNB beacon (e.g. to eNB 202, 205 or 210 when any of these eNBs function as an eNB beacon) in the case that the eNB beacon has a wireless backhaul connection, paragraph 0054)(eNB used as beacon is synchronized and its location is known) with other base stations and a transmitter, wherein a position of each of the plurality of reference objects is initially known and can change, wherein at least a first reference object includes a mobile station and a receiver and additionally acts as a measurement object (in a 4G/5G environment, all mobiles can serve as beacon) the position of which is to be determined, wherein the base station and the mobile station are structurally combined in one device, wherein at least two base stations have transmitters with means for emitting signals with periodic patterns 
Regarding claim 2, Edge discloses wherein the closely adjacent frequencies are separated by less than one bandwidth of the signals used (all the PRS are transmitted in the specified bandwidth or frequency band).
Regarding claims 5, 9, Edge discloses wherein the signals transmitted by the transmitters of the base stations are pulsed with a defined timing and time-shifted (PRS, periodicity, paragraph 0066).
Regarding claim 6, Edge discloses wherein a phase and/or amplitude of the periodic signals are changed continuously or discontinuously (operator could configure mode changes in eNodeBs based on the UE serving cell (e.g., use normal mode in the serving eNodeB, which may not need emergency PRS mode due to good signal strength at a UE, but use emergency PRS mode in other nearby eNodeBs, paragraph 0089).
Regarding claims 7, 14, Edge discloses wherein at least two transmitters of the base stations transmit signals have frequencies which are set far apart (PRS signals follows scheduling which is very likely setting two transmitters transmit at far apart frequency).
Regarding claim 15, Edge discloses wherein the mobile stations include a signal processor (processor, paragraph 0042) configured to separate closely-spaced frequencies and/or frequencies that are set far apart.


Allowable Subject Matter
Claims 3-4, 8, 10-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY K LIU whose telephone number is (571)270-1338. The examiner can normally be reached on every M-F 10 AM to 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please leave a voice message with application serial number and nature of call, a response within 24 hours can be expected during regular business days. Also, the Examiner’s supervisor Vladimir Magloire can be reached at (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARRY K LIU/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        Tel:   	(571) 270-1338
Fax: 	(571) 270-2338
Email: harry.liu@uspto.gov